                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES TURNER,

                                            JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                  17-cv-363-jdp
v.

TONY ASHWORTH, CHRISTINE
PROCKNOW, MICHAEL MEISNER,
JOANNE LANE, CHARLES COLE and
CHARLES FACKTOR,

      Defendants.




      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

           /s/                                        12/20/2018

           Peter Oppeneer, Clerk of Court                   Date
